Citation Nr: 1503844	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  04-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating for gouty arthritis in excess of 20 percent prior to June 9, 2014, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from October 1973 to October 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for gouty arthritis and assigned an initial 20 percent disability rating.  (A separate 10 percent rating was later awarded for gouty arthritis of the left elbow in September 2005; this rating was not appealed.)  

Following an August 2011 remand, the Board denied the Veteran's claim in an October 2012 decision.  In July 2013, the Veteran's representative and VA's Office of General Counsel filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision concerning the claim for a higher rating and remand the matter to the Board for further development and re-adjudication.  That same month, the Court granted the joint motion and remanded the case to the Board for compliance with the terms of the joint motion.  The basis for the joint motion included the Board's failure to consider whether the Veteran's gouty arthritis warranted separate ratings for each joint affected.  The Board subsequently remanded the claim in January 2014 in order to provide the Veteran with additional VA examination.  By an October 2014 rating decision, the Appeals Management Center (AMC) awarded the Veteran a higher rating (40 percent) for his gouty arthritis, effective June 9, 2014.

As the appeal of the Veteran's claim for an initial rating in excess of 20 percent prior to June 9, 2014, and in excess of 40 percent thereafter, for gouty arthritis emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized the claim as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

(The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.)  
REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for higher initial ratings for gouty arthritis.

A review of the Veteran's claims file reflects that the Veteran underwent VA examination most recently in June 2014 pursuant to the Board's January 2014 remand.  Report of the June 2014 VA examination reflects that the Veteran reported that he had stopped work in December 2012 due to his gouty arthritis.  He stated at the time that he experienced flare-ups every two to three months, with the most recent attack occurring in April 2014.  However, upon questioning, the Veteran was initially unable to identify which joint had been affected by the attack, later stating it was an ankle but unable to specify which ankle.  He reported that the attack manifested as "a little pain" that lasted four days.  The Veteran was further unable to describe whether his gout attacks were similar and stated that he was "not able to describe an attack" other than that they occurred in a different joint each time, including the ankles, elbows, toes, and knees.  In general, the Veteran reported that gout attacks caused the affected joint to swell and redden, with the skin smoothing over and bony landmarks lost.  He reported that he had not seen a doctor during an attack since he left service but complained of experiencing attacks every two to four months.  He stated that when he was working, he would work through the attack but move more slowly.  He reported five to six attacks per year but stated that he missed only one to two days of work per year due to gout attacks.  When not experiencing an attack, the Veteran reported that he was totally asymptomatic in all joints, with full range of motion and no pain.  Radiological study of the feet, ankles, knees, and elbows showed no evidence of gout, with the only changes being arthritis "likely due to normal aging, unrelated to gout."  

The examiner noted that the Veteran was on daily medication to address his gouty arthritis but found him not to have anemia, joint deformities, weight loss, or any other constitutional symptoms due to gout.  Physical examination of the Veteran's feet, ankles, elbows, and knees was totally normal, with a normal, pain-free range of motion in each joint with no additional limitation on repetitive motion.  The examiner estimated that the Veteran experienced four or more non-incapacitating exacerbations of gouty arthritis per year, with no incapacitating episodes and no constitutional manifestations.  The examiner noted a VA treatment record dated in October 2010, at which time the Veteran was seen for a gout attack in the right knee and ankle, and found that incident to be the "last objective evidence of an 'active process'" in the record.  The examiner concluded that the Veteran experienced no chronic residuals of gouty arthritis whatsoever in any joint, pointing to the physical evaluation as well as the Veteran's reported history, his medical treatment records, and radiological evaluation in reaching that conclusion.  The examiner concluded that the Veteran's gouty arthritis was "not currently active" and that his reported acute episodes every two to three months were subjective in nature and did not represent an ongoing "active process" of gout.  The examiner further noted that objective evidence obtained at the examination, including the Veteran's treatment history, "do not support the Veteran's reported history of gout attacks every 1-2 months for the last 25 years."  In so finding, the examiner noted the Veteran's inability to described his claimed symptoms as well as multiple other inconsistencies in the Veteran's report.  

The Veteran has also submitted multiple statements to VA and testified before the undersigned Veterans Law Judge at a hearing in April 2011.  At that hearing, the Veteran reported that he continued to be employed but missed work an average of five to six times per year on account of acute gout attacks.  He stated that whenever he missed work, he sought a doctor's note from his VA treatment providers.  He stated that during flares he experienced pain, swelling, and heat in his toes, knees, and ankles and would on occasion need to use crutches.  

The Veteran's gouty arthritis has been evaluated as an active process under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gouty arthritis should be rated under Diagnostic Code 5002, which in turn provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2014).  For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

When rating gouty arthritis based on its chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active-process gouty arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  (In this regard, the parties to the joint motion questioned the Board's determination that the Veteran was experiencing an active process.  Whether he is experiencing such a process or not, it is inappropriate to assign ratings for both chronic residuals and an active process.)  

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

In this case, in the January 2014 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for two VA examinations, both during a flare-up of his gouty arthritis and when he was not experiencing a flare.  The AOJ duly provided a VA examination during a period when the Veteran was not experiencing a flare of gouty arthritis.  However, a physician at the VA Medical Center (VAMC) who conducted the examination explained in May 2014 correspondence that the VAMC was unable to schedule "walk-in" examinations and thus could not feasibly provide an examination to the Veteran under both conditions set forth by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In this case, the Board notes that the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the June 2014 VA examination and acknowledges that, despite the directives of the January 2014 remand, the VAMC is unable to schedule the Veteran for additional VA examination that will occur with any certainty during a period of gout attack.  See Stegall, supra.  However, the Board is cognizant of the fact that the Veteran's gouty arthritis may have active and inactive stages.  Thus, as it is not practicable to arrange a VA examination to occur specifically when the Veteran is experiencing a gout attack, the Board finds that the most effective alternative is to ask the Veteran to seek treatment with his VA treatment provider when he next experiences a gout attack.  To the extent feasible, this treatment provider should address whether the Veteran's gouty arthritis can be considered an "active process," considering in particular whether the acute episode demonstrated by the Veteran at the time of treatment represents an active process and whether there are, in fact, any chronic residuals in any of the joints affected by the gouty arthritis.  The treatment provider should identify each joint affected and provide a discussion of the symptoms caused by the gout attack, including any limitation of motion in the affected joint(s).

Following this treatment, the AOJ must obtain all treatment records from this treatment and must then again consider the proper rating for the Veteran's gouty arthritis, evaluating not only the findings of the VA treatment provider during the gout attack but also the conclusions of the June 2014 VA examiner that the Veteran experiences no chronic residuals whatsoever in any joints from his gouty arthritis and has experienced no incapacitating exacerbations from gout flares, but instead has arthritis unrelated to gout.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ should also seek, with the Veteran's assistance, all VA records, particularly those showing that he was obtaining doctors' excuses from work five to six times per year because of gout flares.

2.  The Veteran must be informed that, in order to ensure that his gouty arthritis is properly rated, he must report to his VA treatment provider to seek evaluation during his next acute gout attack.  To the extent feasible-whether through special notification in the Veteran's VA medical records or otherwise-the VA treatment provider should be requested to address whether the Veteran's gouty arthritis can be considered an "active process," considering in particular whether the acute episode demonstrated by the Veteran at the time of treatment represents an active process and whether there are, in fact, any chronic residuals in any of the joints affected by the gouty arthritis.  The treatment provider should identify each joint affected and provide a discussion of the symptoms caused by the gout attack, including any limitation of motion in the affected joint(s).

The examiner should also address whether the gout attack in question amounts to an incapacitating exacerbation of the Veteran's gouty arthritis or is otherwise productive of definite impairment of health.

3.  Following the Veteran's evaluation with his VA treatment provider for a gout attack, the AOJ must obtain from that VA facility all medical records pertaining to the Veteran's treatment for the gout flare.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  (Regarding the Veteran's claim for increase for his gouty arthritis, consideration should be given to whether it is correct to assign a rating under Diagnostic Code 5002 for an active process and any separate rating(s) for affected joint(s) based on chronic residuals, such as the RO did in September 2005.  See the Note under Diagnostic Code 5002 prohibiting the combination of ratings for an active process with ratings based on limitation of motion.)  Consideration should also be given to whether the 40 percent rating currently in effect should be continued.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

